MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
                                                                          Mar 06 2020, 10:57 am
regarded as precedent or cited before any
court except for the purpose of establishing                                    CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Brooklyn, Indiana                                       Attorney General of Indiana

                                                        Sarah J. Shores
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ragina C. Stittums,                                     March 6, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2372
        v.                                              Appeal from the Shelby Superior
                                                        Court
State of Indiana,                                       The Honorable R. Kent Apsley,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause Nos.
                                                        73D01-1902-F5-20, 73D01-1904-
                                                        F6-179



Altice, Judge.


                                         Case Summary


Court of Appeals of Indiana | Memorandum Decision 19A-CR-2372 | March 6, 2020                      Page 1 of 7
[1]   Ragina Stittums pled guilty, in an open plea under two separate cause numbers,

      to seven offenses, the most serious being Level 5 felony and Level 6 felony

      possession of methamphetamine. The trial court imposed an aggregate

      sentence of four years executed in the Indiana Department of Correction

      (DOC) followed by two and one-half years on home detention as a direct

      commitment. On appeal, Stittums argues that her partial commitment to the

      DOC was inappropriate and that the trial court should have ordered all of her

      sentence be served on home detention.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On February 23, 2019, Stittums was stopped while driving a vehicle with a

      suspended license. She consented to a search of her vehicle, which resulted in

      the discovery of a digital scale, methamphetamine pipes containing residue, two

      small baggies and one vial of methamphetamine, and a small vial containing

      marijuana. Stittums admitted that the items all belonged to her. The State

      charged Stittums under cause number 73D01-1902-F5-20 (Cause F5-20) with

      Level 6 felony possession of methamphetamine, Level 5 felony possession of

      methamphetamine, Class B misdemeanor possession of marijuana, and Class C

      misdemeanor possession of paraphernalia.


[4]   On April 11, 2019, while out on bond in Cause F5-20, Stittums was pulled over

      by police while traveling the wrong way on a one-way street. She gave a false

      name to the officer but was eventually identified. Stittums consented to a

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2372 | March 6, 2020   Page 2 of 7
      search of her vehicle, which revealed a methamphetamine pipe and small

      baggies that contained methamphetamine and marijuana. The State charged

      her under cause number 73D01-1904-F6-179 (Cause F6-179) with Level 6

      felony possession of methamphetamine, Class B misdemeanor false informing,

      Class B misdemeanor possession of marijuana, and Class C misdemeanor

      possession of paraphernalia.


[5]   Stittums was held in custody until July 10, 2019, when the trial court released

      her to pretrial home detention with the condition that she reside at Grace

      House, a residential treatment facility in Shelbyville. While at Grace House,

      Stittums, by her own account, obtained employment, remained drug free, and

      worked toward recovery.


[6]   On August 21, 2019, Stittums entered an open plea of guilty in both pending

      causes. The trial court entered judgments of conviction on all counts except for

      the Level 6 felony possession of methamphetamine in Cause F5-20. Per

      Stittums’s request, the court proceeded to sentencing that same day. At the

      conclusion of the sentencing hearing, the trial court sentenced Stittums in Cause

      F5-20 to concurrent terms of four years in the DOC for Level 5 felony

      possession of methamphetamine, ninety days for the Class B misdemeanor, and

      60 days for the Class C misdemeanor. In Cause F6-179, the court sentenced

      her to two and one-half years for Level 6 felony possession of

      methamphetamine, concurrent with several short sentences for the

      misdemeanor offenses, to be “served as a direct commitment to Community

      Corrections to be served on Home Detention.” Appendix at 92. As required by

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2372 | March 6, 2020   Page 3 of 7
      I.C. § 35-50-1-1(e), the trial court ordered the sentences in the two causes to be

      served consecutively. Thus, Stittums received an aggregate sentence of four

      years in the DOC followed by two and one-half years on home detention.


                                          Discussion & Decision


[7]   Stittums contends that her sentence is inappropriate. We may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, we

      find the sentence inappropriate in light of the nature of the offense and the

      character of the offender. Ind. Appellate Rule 7(B). Indiana’s flexible

      sentencing scheme allows trial courts to tailor an appropriate sentence to the

      circumstances presented and the trial court’s judgment “should receive

      considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

      The principal role of appellate review is to attempt to “leaven the outliers.” Id.

      at 1225. Whether we regard a sentence as inappropriate at the end of the day

      turns on “our sense of culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Id. at 1224. Deference to the trial court “prevail[s] unless overcome by

      compelling evidence portraying in a positive light the nature of the offense (such

      as accompanied by restraint, regard, and lack of brutality) and the defendant’s

      character (such as substantial virtuous traits or persistent examples of good

      character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The burden is

      on the defendant to persuade us her sentence is inappropriate. Childress v. State,

      848 N.E.2d 1073, 1080 (Ind. 2006).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2372 | March 6, 2020   Page 4 of 7
[8]    Stittums received a slightly aggravated sentence of four years for Cause F5-20’s

       Level 5 felony. See Ind. Code § 35-50-2-6(b) (sentencing range for a Level 5

       felony is between one and six years, with the advisory sentence being three

       years). She received the maximum sentence of two and one-half years, served

       on home detention, for Cause F6-179’s Level 6 felony. I.C. § 35-50-2-7(b)

       (sentencing range for a Level 6 felony is between six months to two and one-

       half years, with the advisory sentence being one year).


[9]    On appeal, Stittums does not challenge the length of her sentence. Instead, she

       challenges the trial court’s decision to order part of the sentence executed at the

       DOC. She claims that the entirety of her aggregate sentence should be served

       on home detention because while on pretrial release to home detention, she

       “remained sober and behaved admirably by committing fully to treating her

       addition.” Appellant’s Brief at 7-8. According to Stittums, she is properly

       managing her addiction and is no longer a threat to society.


[10]   “The place that a sentence is to be served is an appropriate focus for application

       of our review and revise authority.” Biddinger v. State, 868 N.E.2d 407, 414 (Ind.

       2007). “Nonetheless, we note that it will be quite difficult for a defendant to

       prevail on a claim that the placement of his or her sentence is inappropriate.”

       Fonner v. State, 876 N.E.2d 340, 343 (Ind. Ct. App. 2007); see also King v. State,

       894 N.E.2d 265, 267 (Ind. Ct. App. 2008). This is because the question under

       Rule 7(B) is not whether another sentence is more appropriate; the question is

       whether the sentence imposed is inappropriate. King, 894 N.E.2d at 268. “A



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2372 | March 6, 2020   Page 5 of 7
       defendant challenging the placement of a sentence must convince us that the

       given placement is itself inappropriate.” Id.


[11]   Stittums does not allege that placement in the DOC followed by home

       detention would make her drug treatment unsuccessful or impractical. See id.

       Moreover, our review of the nature of her crimes and, more particularly, her

       character indicates that the executed portion in the DOC is not inappropriate.

       Her offenses may be minor when viewed in isolation, but she committed the

       second set of offenses less than two months after being released on bond in

       Cause F5-20. Further, her poor character is reflected by her lengthy criminal

       history (with prior felony convictions in 2006, 2010, 2011, and 2014 in Indiana

       and Colorado and fifteen separate misdemeanor convictions spanning from

       1991 through 2018), numerous probation violations, failed attempt at drug

       court in 2015, and her drug use shortly after completing purposeful

       incarceration in 2017.


[12]   In its lengthy oral sentencing statement, the trial court summarized why it was

       sending Stittums to the DOC before home detention.


               [I]f in fact you’re ready to get away from that life style then, then
               I commend you for that, and you’re the only [person] that can
               make sure that’s successful. That having been said, I would think
               after 28 years of being involved in the criminal justice system you
               would have been ready a long time ago. And certainly you’ve
               been given every opportunity to be ready and to deal with your
               drug issues. And particularly, I note the fact that you’ve been
               through Drug Court before, that you’ve been committed to the
               [DOC] before where you have received, I guess, intensive
               substance abuse treatment or programming through the
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2372 | March 6, 2020   Page 6 of 7
               Purposeful Incarceration Program, and in fact actually got a time
               cut from the [DOC] for completing [the program], and then not
               withstanding that, you obviously pick up these new Level 5 and
               Level 6 felony cases all involving drugs. So again, I do wish you
               well with your, with your sobriety and your attempts to get sober,
               but at some point, in particularly I would say after 26 criminal
               arrests at some point you, you have to take responsibility and
               accountability, and the Court has to hold you accountable for
               your criminal acts.


       Transcript at 46-47.


[13]   The fact that Stittums may have been “doing beautifully on home detention” in

       the forty-two days leading up to the sentencing hearing does not overshadow

       the reality that she repeatedly failed to sustain such progress in the past.

       Appellant’s Brief at 10. Stittums has failed to establish that the sentence imposed

       is inappropriate in light of the nature of her offenses and her character.


[14]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2372 | March 6, 2020   Page 7 of 7